DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the annular shoulder" (with reference to the tubular blinding shell) in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger et al. (US 2012/0292219) (hereinafter Terwilliger).
Regarding Claim 1

Terwilliger teaches a vial blinding assembly (below – Fig. 1, 4, 5) comprising: a vial (220) comprising: a bottle (222) comprising a body, a constricted annular neck, and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the bottle; a stopper (226) disposed on the bottle so as to cover the opening, the stopper comprising a needle penetrable septum aligned within the opening, the septum having a top surface disposed outside of the chamber of the bottle; and a retainer (224) securing the stopper to the bottle; a tubular blinding shell (10) having a sidewall (14/16/12) that encircles a compartment and that extends between a first end (shown below) and an opposing second end (shown below), the sidewall encircling an inlet opening (shown below) at the first end and an access opening (shown below) at the second end; the sidewall (14/16/12) of the tubular blinding shell comprises: a tubular lower portion (shown below) that includes the first end and has a maximum outer diameter; a tubular upper portion (shown below) that includes the second end and that has a maximum outer diameter, the maximum outer diameter of the lower portion being larger than the maximum outer diameter of the upper portion; and an annular shoulder (14) inwardly extending from the lower portion to the upper portion and completely encircling the compartment (as can be seen in Fig. 4 below); and a floor plug (shown below) secured to the first end of the blinding shell; wherein the vial (220) is disposed within the compartment of the blinding shell with the vial being supported by the floor plug and the neck passing through the access opening so that the top surface of the septum is disposed outside of the compartment of the blinding shell, the shoulder of the vial having an outside diameter larger than a diameter of the access opening of the blinding shell so that the vial is precluded by the annular shoulder (14) of the sidewall from passing out of the compartment of the blinding shell through the access opening, as can be seen in the figures below (Paragraphs [0049]-[0051]).

    PNG
    media_image1.png
    328
    451
    media_image1.png
    Greyscale
        		
    PNG
    media_image2.png
    489
    466
    media_image2.png
    Greyscale

[AltContent: textbox (Upper portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Lower portion)][AltContent: arrow][AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow][AltContent: textbox (Access opening)][AltContent: arrow][AltContent: textbox (Insert opening)][AltContent: arrow][AltContent: textbox (Floor plug)]
    PNG
    media_image3.png
    535
    506
    media_image3.png
    Greyscale


	Terwilliger does not teach the upper portion, lower portion, and annular shoulder form a single, unitary, continuous structure.
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the upper portion, lower portion, and annular shoulder form a single, unitary, continuous structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04(V)(B). Applicant has not disclosed that the upper portion, lower portion, and annular shoulder forming a single, unitary, continuous structure provides an advantage, is used for a particular purpose or solves a stated problem. As such, the claim of the upper portion, lower portion, and annular shoulder forming a single, unitary, continuous structure does not provide patentable distinction over the prior art of record.

Regarding Claim 8

	Modified Terwilliger teaches all the limitations of claim 1 as stated above. Terwilliger further teaches the retainer comprises: an annular collar (shown below) encircling a portion of the bottle and encircling a portion of the stopper; and a flange (shown below) radially inwardly projecting from an upper end of the collar so as to extend over a portion of the stopper, the flange terminating at an inner face that encircles an aperture (shown below), the aperture being aligned with the top surface of the septum, as can be seen in the expanded view of Fig. 5 below.  
[AltContent: textbox (Opening)][AltContent: arrow][AltContent: textbox (Flange)][AltContent: arrow][AltContent: textbox (Collar)][AltContent: arrow]
    PNG
    media_image4.png
    334
    562
    media_image4.png
    Greyscale


Regarding Claim 10

	Modified Terwilliger teaches all the limitations of claim 1 as stated above. Terwilliger further teaches a liquid product disposed within the chamber of the bottle. While Terwilliger does not specifically teach the liquid product is a liquid trial product, the bottle of Terwilliger is more than capable of holding a liquid trial product.

Regarding Claim 11

	Modified Terwilliger teaches all the limitations of claim 1 as stated above. Terwilliger further teaches one or more inserts (58) disposed between the floor plug and the vial, as can be seen in Fig. 9 below (Paragraph [0056]).

    PNG
    media_image5.png
    541
    420
    media_image5.png
    Greyscale


Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Terwilliger as applied to claim 1 above, and further in view of Chalmin et al (US 5673822) (hereinafter Chalmin).
Regarding Claim 5

	Modified Terwilliger teaches all the limitations of claim 1 as can be seen above. Terwilliger further teaches the floor plug may be coupled to the blinding shell (Paragraph [0049]). Terwilliger does not specifically teach the floor plug couples with the blinding shell by a snap fit connection so that the floor plug cannot be manually separated from the blinding shell.  
	Chalmin teaches a vial blinding assembly (below – Fig. 1 and 4) comprising: a vial (4) comprising: a bottle comprising a body (40) , a constricted annular neck (41), and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the bottle; a tubular blinding shell (1) having a sidewall (10) that encircles a compartment and that extends between a first end (i.e. bottom) and an opposing second end (i.e. top), the sidewall encircling an inlet opening at the first end and an access opening at the second end; and a floor plug (2) secured to the first end of the blinding shell; wherein the vial is disposed within the compartment of the blinding shell with the vial being supported by the floor plug, the shoulder of the vial having an outside diameter larger than a diameter of the access opening of the blinding shell so that the vial is precluded from passing out of the compartment of the blinding shell through the access opening; wherein the floor plug (2) couples with the blinding shell (1) by a snap fit connection (Col. 3, Ln. 25-35).  

    PNG
    media_image6.png
    711
    390
    media_image6.png
    Greyscale
			
    PNG
    media_image7.png
    645
    357
    media_image7.png
    Greyscale


Modified Terwilliger and Chalmin are analogous inventions in the field of vial holding containers.  It would have been obvious to one skilled in the art at the time of filing to modify the connection between the floor plug and the blinding shell of modified Terwilliger with the teachings of a snap fit connection of Chalmin due to the fact that a snap fit connection is a well-known method in the art for connecting pieces of a container together. See MPEP 2143(I)(D). Applicant has not disclosed that having the floor plug coupled with the blinding shell by a snap fit connection provides an advantage, is used for a particular purpose or solves a stated problem.  
Regarding the floor plug being connected so that the floor plug cannot be manually separated from the blinding shell – at the time of filing it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the floor plug be connected such that it cannot be manually separated from the blinding shell in order to ensure an extremely secure connection and prevent the floor plug from being accidentally dislodged, for example. As such, the claim of the floor plug coupled with the blinding shell by a snap fit connection so that the floor plug cannot be manually separated from the blinding shell does not provide patentable distinction over the prior art of record.

Regarding Claim 6

	Modified Terwilliger teaches all the limitations of claim 1 as can be seen above. Terwilliger further teaches the blinding shell having an interior surface, and floor plug may be coupled to the blinding shell (Paragraph [0049]). Terwilliger does not specifically teach the blinding shell interior surface having an annular recess being formed into the interior surface at the first end so that the annular recess encircles the compartment; and the floor plug having an annular ridge received within the recess.  
	Chalmin teaches a vial blinding assembly (Fig. 1 and 4) comprising: a vial (4) comprising: a bottle comprising a body (40) , a constricted annular neck (41), and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the bottle; a tubular blinding shell (1) having a sidewall (10) that encircles a compartment and that extends between a first end (i.e. bottom) and an opposing second end (i.e. top), the sidewall encircling an inlet opening at the first end and an access opening at the second end; and a floor plug (2) secured to the first end of the blinding shell; wherein the vial is disposed within the compartment of the blinding shell with the vial being supported by the floor plug, the shoulder of the vial having an outside diameter larger than a diameter of the access opening of the blinding shell so that the vial is precluded from passing out of the compartment of the blinding shell through the access opening; the blinding shell having an interior surface (11) with an annular recess (above rib - 16) being formed into the interior surface at the first end so that the annular recess encircles the compartment; and the floor plug (2) having an annular ridge (200) received within the recess (Col. 3, Ln. 25-35).  
	Modified Terwilliger and Chalmin are analogous inventions in the field of vial holding containers.  It would have been obvious to one skilled in the art at the time of filing to modify the connection between the floor plug and the blinding shell of modified Terwilliger with the teachings of the annular recess/annular ridge of Chalmin due to the fact that such a connection is a well-known method in the art for connecting pieces of a container together. See MPEP 2143(I)(D). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Terwilliger as applied to claim 8 above, and further in view of Connor (US 4664277).
Regarding Claim 9

	Modified Terwilliger teaches all the limitations of claim 8 as shown above.  Terwilliger does not teach a cap removably coupled to the retainer so as to cover the aperture of the retainer and the top surface of the septum.  
	Connor teaches a vial (Fig. 8 and 10) comprising: a bottle comprising a body (14), a constricted annular neck (shown at 11), and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the bottle; a stopper (12) disposed on the bottle so as to cover the opening, the stopper comprising a needle penetrable septum (28) aligned within the opening, the septum having a top surface disposed outside of the chamber of the bottle; and a retainer (Fig. 10 - 62) securing the stopper to the bottle; an annular collar (shown at 62) encircling a portion of the bottle and encircling a portion of the stopper; and a flange (60) radially inwardly projecting from an upper end of the collar so as to extend over a portion of the stopper, the flange terminating at an inner face (64) that encircles an aperture, the aperture being aligned with the top surface of the septum; a cap (66) removably coupled to the retainer so as to cover the aperture of the retainer and the top surface of the septum (Col. 4, Ln. 4-46 and Col. 6, Ln. 24-53).  

    PNG
    media_image8.png
    520
    693
    media_image8.png
    Greyscale
	
    PNG
    media_image9.png
    375
    547
    media_image9.png
    Greyscale

Modified Terwilliger and Connor are analogous inventions in the field of vials having stoppers and retainers.  It would have been obvious to one skilled in the art at the time of filing to modify the vial of modified Terwilliger with the teachings of a cap of Connor in order to provide a vial that is hermetically sealed (Col. 2, Ln. 59-61).

Claims 12, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terwilliger (US 2012/0292219) in view of Chalmin (US 5673822).
Regarding Claim 12

	Terwilliger teaches a vial blinding assembly (Fig. 1, 4, 5) comprising: a tubular blinding shell (10) having a first end (shown above), an inlet opening (shown above), and an internal compartment; and a vial (220) inside a compartment of a tubular blinding shell; the vial comprising: a bottle (222) comprising a body, a constricted annular neck, and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the body; a stopper (226) disposed on the bottle so as to cover the opening, the stopper comprising a needle penetrable septum aligned within the opening, the septum having an top surface disposed outside of the chamber of the bottle; and a retainer (224) securing the stopper to the bottle; and a floor plug (shown above) secured to a first end of the blinding shell so that the vial is supported by the floor plug, the neck of the bottle passing through an access opening at an opposing second end of the blinding shell so that the top surface of the septum is disposed outside of the compartment of the blinding shell, the shoulder of the vial having an outside diameter larger than a diameter of the access opening of the blinding shell so that the vial is precluded from passing out of the compartment of the blinding shell through the access opening, the tubular blinding shell having a sidewall (14/16/12) comprising: a tubular lower portion (shown above) that includes the first end and that has a maximum outer diameter; a tubular upper portion (shown above) that includes the second end and that has a maximum outer diameter, the maximum outer diameter of the lower portion being larger than the maximum outer diameter of the upper portion; and an annular shoulder (14) inwardly extending from the lower portion to the upper portion and completely encircling the compartment (Paragraphs [0049]-[0051]).
Terwilliger does not specifically teach the method of assembling the vial blinding assembly including passing a vial through an inlet opening at a first end of a tubular blinding shell and into a compartment of the blinding shell; or the upper portion, lower portion and annular shoulder form a single, unitary, continuous structure.  
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the upper portion, lower portion, and annular shoulder form a single, unitary, continuous structure, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP 2144.04(V)(B). Applicant has not disclosed that the upper portion, lower portion, and annular shoulder forming a single, unitary, continuous structure provides an advantage, is used for a particular purpose or solves a stated problem. As such, the claim of the upper portion, lower portion, and annular shoulder forming a single, unitary, continuous structure does not provide patentable distinction over the prior art of record.
	Chalmin teaches a method for assembling a vial blinding assembly (Fig. 1 and 4) comprising: passing a vial (4) through an inlet opening at a first end (i.e. bottom) of a tubular blinding shell (1) and into a compartment of the blinding shell, the vial comprising: a bottle comprising a body (40), a constricted annular neck (41), and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the body; and securing a floor plug (2) to the first end of the blinding shell so that the vial is supported by the floor plug, the neck of the bottle passing through an access opening at an opposing second end of the blinding shell, the shoulder of the vial having an outside diameter larger than a diameter of the access opening of the blinding shell so that the vial is precluded from passing out of the compartment of the blinding shell through the access opening (Col. 3, Ln. 25-35).  
Modified Terwilliger and Chalmin are analogous inventions in the field of vial holding container.  It would have been obvious to one skilled in the art at the time of filing to modify the method of assembling the vial blinding assembly of modified Terwilliger with the teachings of Chalmin as modified Terwilliger is more than capable of having the vial pass through an inlet opening at a first end of the tubular blinding shell and then securing the floor plug to the first end of the blinding shell as Terwilliger teaches the floor plug may be detachable from the shell (Paragraph [0049]). See MPEP 2143(I)(D).

Regarding Claim 13

	Modified Terwilliger in view of Chalmin (hereinafter “modified Terwilliger2”) teaches all the limitations of claim 12 as stated above. Terwilliger further teaches the step of securing the floor plug comprises selecting the floor plug from a plurality of floor plugs (i.e. with or without an insert), each of the plurality of floor plugs having a top surface and an opposing bottom surface with a maximum thickness extending therebetween, each of the plurality of floor plugs having a different maximum thickness.  

Regarding Claim 19

	Modified Terwilliger2 teaches all the limitations of claim 12 as stated above. Terwilliger further teaches positioning an insert (58) in to the compartment of the blinding shell so that the insert is disposed between the vial and the floor plug when the floor plug is secured to the blinding shell.

Regarding Claim 20

	Modified Terwilliger2 teaches all the limitations of claim 19 as stated above. Terwilliger does not specifically teach the insert is selected from a plurality of inserts each having a different thickness.  
	Given that the assembly of Terwilliger is intended to be used with a variety of bottle sizes (Paragraph [0050]), it would appear obvious to one of ordinary skill in the art that a variety of insert sizes would also be required in order to accommodate the different sized bottles. Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record. As such, the claim of the insert being selected from a plurality of inserts each having a different thickness, does not provide patentable distinction over the prior art of record.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Terwilliger2 as applied to claim 12 above, and further in view of Connor (US 4664277).
Regarding Claim 14

	Modified Terwilliger2 teaches all the limitations of claim 12 as shown above.  Modified Terwilliger does not teach the method further comprising removing a cap secured to the retainer so as to openly expose the septum of the stopper.  
	Connor teaches a vial (Fig. 8 and 10) comprising: a bottle comprising a body (14), a constricted annular neck (shown at 11), and an annular shoulder that inwardly extends from the body to the neck, the neck bounding an opening to a chamber of the bottle; a stopper (12) disposed on the bottle so as to cover the opening, the stopper comprising a needle penetrable septum (28) aligned within the opening, the septum having a top surface disposed outside of the chamber of the bottle; and a retainer (Fig. 10 - 62) securing the stopper to the bottle; and a cap (66) removably coupled to the retainer so as to cover the top surface of the septum (Col. 4, Ln. 4-46 and Col. 6, Ln. 24-53). Connor further teaches that the cap is removed to allow access to the septum of the stopper. 
Modified Terwilliger2 and Connor are analogous inventions in the field of vials having stoppers and retainers.  It would have been obvious to one skilled in the art at the time of filing to modify the vial of modified Terwilliger2 with the teachings of a cap of Connor in order to provide a vial that is hermetically sealed before use (Col. 2, Ln. 59-61).
	Based on the modification of the vial of modified Terwilliger2 with the teachings of a cap of Connor, it would appear obvious to one of ordinary skill in the art that in order to use the vial, the cap that is secured to the retainer, in order to maintain the seal, would need to be removed in order to allow access to the septum of the stopper.

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Terwilliger2 as applied to claim 12 above, and further in view of Chhikara et al. (US 2019/0358125) (hereinafter Chhikara)
Regarding Claim 15

	Modified Terwilliger2 teaches all the limitations of claim 12 as shown above.  Modified Terwilliger2 further teaches passing a needle of a syringe through the septum (Paragraph [0051]). However, modified Terwilliger2 does not teach the method specifically including cleaning a top surface of the septum before passing a needle of a syringe through the septum.  
	Chhikara teaches a method of using a vial comprising a step of cleaning a top surface of the septum; and passing a needle of a syringe through the septum (Paragraph [0194]).  
Modified Terwilliger2 and Chhikara are analogous inventions in the field of methods of using a vial with a needle.  It would have been obvious to one skilled in the art at the time of filing to modify the method of modified Terwilliger2 with the teachings of cleaning the top surface of the septum of Chhikara in order to provide a sterile surface, which is always desirable when utilizing syringes.

Regarding Claims 16 and 17

	Modified Terwilliger2 in view of Chhikara (hereinafter “modified Terwilliger3”) teaches all the limitations of claim 15 as stated above. Chhikara further teaches the step of cleaning the top surface of the septum comprises applying a sterilizing agent to the top surface of the septum and/or using a pad to manually apply a sterilizing agent to the top surface of the septum (Paragraph [00194]).

Regarding Claim 18

	Modified Terwilliger3 teaches all the limitations of claim 15 as stated above. Terwilliger further teaches using the syringe to withdraw a portion of a liquid product disposed within the chamber of the vial; and dispensing a dosage of the liquid product to a patient. 
Terwilliger does not specifically teach the liquid product is a liquid trial product and the patient is part of a blinded study. While Terwilliger does not specifically teach the liquid product is a liquid trial product, the bottle of Terwilliger is more than capable of holding a liquid trial product. Further, it would appear obvious to one of ordinary skill in the art that the vial assembly of modified Terwilliger3 is more than capable of being used to dispense a dosage of the liquid to a patient as a part of the blinded study as this appears to be a matter of intended use that does not directly affect the method of assembling the vial blinding assembly.

Allowable Subject Matter
Claims 7 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Terwilliger (cited above) – teaches a majority of the Applicant’s invention. However, Terwilliger does not teach the second end of the blinding shell terminates at an annular lip that radially encircles the retainer so that at least a portion of the retainer projects above the annular lip and at least a portion of the retainer projects below the annular lip; or the second end of the blinding shell terminates at a continuous, annular lip having a circular configuration.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733